Earl Warren: Number 6, Aaron Henry, petitioner, versus Mississippi. Ms. Morris.
Barbara A. Morris: Mr. Chief Justice may it please the Court. I would first like to request that I'd be allowed to reserve five minutes for any rebuttal that might be necessary.
Earl Warren: You may do that.
Barbara A. Morris: This petition for certiorari before this Court results from another instance of the use and abuse of criminal process by a state to acquire any cause for conviction of the defendant or an alleged criminal charge, a Negro, defendant then whose engagement in Civil Rights activities and whose associational -- and whose associations are not here related to this case. A conviction that is based on a record that has -- is so fraught with errors and fundamental denials as due process that if anyone of the basis which I intend to discuss are not sufficient. The cumulative effect is a sufficient basis for reversal of this case. We have then the decision of the Supreme Court of Mississippi reversing that judgment followed by the suggestion of error of the Attorney General which again points out the association now with petitioner's counsel and the reason I mentioned this is because I think that it has culminated and that which appears on page 13 and 14 of the state's brief, in the guise of seeking relief which the state knows it cannot get here and it would be improper to receive here, it has included this matter and I don't think that it need be dignified by any further discussions, but I would call it to the attention of this Court.
Tom C. Clark: You mean the affidavits?
Barbara A. Morris: No, I am not talking about the affidavits sir. I'm talking about that which appears on the final paragraph of the brief.
Potter Stewart: Because on the arguendo -- the arguendo of the State's plea.
Barbara A. Morris: I am indeed --
Potter Stewart: On the other hand, Mrs Morris is there anything in the record to show that -- to support your preliminary statements here to the Court that this is a persecution of this person because of this affidavit?
Barbara A. Morris: I think there is. I think that it points to that and I will make record references as I go on to it. You will recall as far as the facts are concerned that the first description of a Negro driving big black car, given by the complaining witness and which appears in the -- that portion of the transcripts, 158 and 159 which is the original statement of the complainant, where the party was asked that -- when were a party advised them that the person driving the car was involved in discussed segregation, his statement, and I would read it to the Court, is they knew who I was talking about right away, he said he was involved with NACP or something and the same theme prevails this case throughout it and I don't think that it is of -- not in the sense of importance. I don't think this is glaring as some of the other errors here, but I think that this last issue, I think demanded that it be raised. Apart from the conduct of the investigation in which whatever original statement the complaining witness made never appeared because there was no original affidavit. And I think the clarification that there was a tailoring considering the difference between the writ use of the complaining witness's original description of what happened and his final testimony at trial, so that the defendant -- a crime was made the fit the defendant ultimately. There was an illegal arrest. It was a denial of a right to subpoenas where there is supposed to be a compulsory right of process. There was a refusal of the Court to desegregate the courtroom. The attitude of the Court is clear from the record, the addressing of Negroes' by their first name. Finally, conviction of a Court lacking jurisdiction and the major point in this case which is the conviction of the defendant on illegally seized evidence. First, reversed by the Court below and then affirmed by the Court below which admits that this evidence was in fact illegally obtained so that, that issue was not here. I would like to devote myself to the jurisdictional question because I think it could be built within less time, if this Court permits. It's elementary to the Court of Mississippi because it so states that trial by a Court lacking jurisdiction is a fundamental denial of due process. It also raises Fourteenth Amendment issues, that under the statute of Mississippi and Justice of the Peaces or jurisdiction begins with the lodging of an affidavit and that's in accordance with 1832 of the statutes. In accordance with 1205, he is required to send all original papers to the Trial Court, and in accordance with 1200, he is required to certify that, that record is the original record. In this instance, the petitioner was arrested on March 3, 1962. He was held overnight in jail until March the 4th. On March the 14th he had a hearing before the Justice of the Peace whereupon he was convicted. The only affidavit in the county court, the trial court, whose jurisdiction is dependent upon that of the Justice of the Peace's Court, was an affidavit filed by the county attorney dated March the14th which neither reflect that it was on information and belief. Now, obviously put, it had been on personal knowledge. So that under the Law of Mississippi even consistent with that part of it that as mentioned in the opinion of the court below, the Court lacked jurisdiction. It did not decide the jurisdictional question. Actually what it did was define an amended affidavit and in finding an amended affidavit based on certain representations of counsel which were not confident testimony. It did so in violation of its own law which has specific requirements for amendment. The first of which is that an original be produced or the individual who supplied the original before whom it was executed and who supplied the contents in answer to a complaint, testified to it from personal knowledge. By some processes of invalid reasoning the opinion of the Court below requires petitioner to prove the jurisdiction of the Court to which he continually objected, so that we raise this not only on the due process grounds, but also that the reading of the law and application of the Law in Mississippi which is in violation of it's own statues, is a denial of equal protection of the laws.
William J. Brennan, Jr.: [Inaudible] along the lines of NACP Alabama that something was done in this case which had not been done in other cases?
Barbara A. Morris: It is indeed.
William J. Brennan, Jr.: That's an equal protection argument. Now what's the other one, I don't quiet follow the other one? That --
Barbara A. Morris: The other one is somewhat complicated because of references to statutes.
William J. Brennan, Jr.: The Mississippi Supreme Court has said that indeed this lower court did have jurisdiction?
Barbara A. Morris: The Mississippi Supreme Court has said that there was an amended affidavit in this case upon which it rested. The jurisdictional question itself was never specifically adjudicated. The point I am trying to make that the termination of an amended affidavit apart from not being supported by the record is not consistent with its own laws. It is not consistent with its own statutes.
William J. Brennan, Jr.: But that's again an equal protection argument.
Barbara A. Morris: Moreover, the statutes themselves, requiring these original papers to go to the county Court, that in itself is conclusive of the fact that Court lacked jurisdiction, so it is on two basis.
Tom C. Clark: The Supreme Court held the amended affidavit was sufficient, is that right?
Barbara A. Morris: It held that an amended affidavit did exist and that this was sufficient to support the proceedings in the county court.
Tom C. Clark: They must have interpreted their law as permitting that, could that be true?
Barbara A. Morris: I think in fact they did, yes. They made no specific reference to it, but that would have to be the process I assume, l would say by reason.
Tom C. Clark: Mississippi law and there's no cases to the contrary.
Barbara A. Morris: Other than this one?
Tom C. Clark: Yeah.
Barbara A. Morris: Yes, there are cases to the contrary as far as amendments are concerned.
Tom C. Clark: Or you couldn't make an amendment?
Barbara A. Morris: There are cases -- all cases wherever amendments have been allowed, it required original affidavits. There is -- this is a thorough research of Mississippi law. The only case where it has not, the Court has required that the person before whom the affidavit was made testified to its execution and to the facts that -- as to the facts set forth therein.
William J. Brennan, Jr.: Now are those Mississippi Supreme Court decisions?
Barbara A. Morris: Yes, they are.
William J. Brennan, Jr.: And they are cited in the brief.
Barbara A. Morris: They are cited in the brief.
Tom C. Clark: And you say that wasn't true, if they imposed in other cases, they departed from in this case. That is in then an NAACP-Alabama.
Barbara A. Morris: Yes, it is. Now, finally, the Supreme Court of Mississippi at first reversed the conviction of the petitioner conceding that there had in fact been an illegal search and seizure under the Mississippi Constitution. But that because the testimony wherein the illegally seized evidence was brought into the record it was not objected to a the specific time that it was brought into the record. Despite this procedural rule that they talk about, there was a denial of fundamental fairness to the petitioner and I'm talking about this first opinion by virtue with the fact that this evidence was the only corroborating evidence to the testimony of the complaining witness upon -- following the suggestion of error of the Attorney General. It was through the first opinion and filed that second which is in the record of which where it consistently held the search to be illegal. It went on to determine that it had a procedural rule requiring that your objection be made at the time that evidence is submitted. It departed from its former opinion only that it introduced the element of waiver and it stated, it starts on page 243 and continues to 244. Now, since the defendant did not object to the introduction of the illegally obtained evidence at the time it was offered he had waived his right to object to such evidence and that error could not be predicated upon it.
William O. Douglas: Are you saying that perceives an unreasonable rule?
Barbara A. Morris: No, it wouldn't be an unreasonable, well I say it is unreasonable in application here and if the rule moreover does not exist.
Tom C. Clark: [Inaudible]
Barbara A. Morris: Yes, there are. Mississippi cases, you're referring Mr. Justice Clark?
Tom C. Clark: If they didn't have a rule in Mississippi, didn't you had to make your motion at the time the evidence was submitted?
Barbara A. Morris: The difference in the cases in Mississippi, and they differ from those that are cited in the opinion below, is that where they have adjudicated fundamental right to constitutional questions they have applied the same rule and it would be consistent with rule applied in the Federal Court that where there was plain error or where the conviction is supported by the illegal evidence, where the constitutional and infirmity is the basis the whole basis for the conviction then it has reversed in instances where the objection was made at the end of the case, where the objection was made -- where no objection was raised at all, and where --
Potter Stewart: But then again are you arguing that -- once more, things which they had done in other cases and indeed did in the first opinion in this case.
Barbara A. Morris: I'm trying to argue -- the question that put me actually ahead of myself, I'm arguing this on two basis. First, that as opposed to an independent adequate state ground that none exists in this case because first it's not independent. We're dealing with primarily a federal issue which I haven't had time to devote any time to yet and secondly, this long procedural rule that they talk about does not exist. So --
Potter Stewart: I'm sorry. I realized we're all -- oh, yeah it's pretty hard to be -- there are a string of citations of Mississippi decisions at the top of page 244 on the record that you just referred us to as to, which are cited in support of this rule which you now tell us doesn't exist and I assume therefore, you're telling us that these cases don't stand for the proposition to which they're cited? I haven't read the case yet.
Barbara A. Morris: I have, and they are referred to in our brief at length. All of them I think are mentioned but I think briefly I can go in to them because I can take them in order.
Potter Stewart: I wouldn't want you to do that. I just wanted to just generally --
Barbara A. Morris: Yeah, generally, I can say that they are distinguishable on three basis. There are those cases that deal with the question of probable cause, where probable cause had to be determined and which the Court under its own opinion says is the reason for that rule, it's a procedural rule so that the trial won't be interrupted. There are those cases where the objection was applied on non-constitutional basis where the objection went to the use of rebuttal testimony to incompetent testimony. There are only two cases in Mississippi where there's a constitutional violation clear on the record where there is no need for any probable cause determination and that is Brooks and Henry versus State.
Earl Warren: Miss Morris, you may continue your argument.
Barbara A. Morris: Mr. Chief Justice, may it please Court. I'd like to clarify exactly what our contention is in this regard so that we don't be -- so that we are held to abandon either a due process or an equal protection argument. It is our contention then in this case, the objection made was timely and apart from federal law which I hope to reach but may not, that is was timely under Mississippi law. Although, it occurred in a motion or directed verdict and I would refer the Court to page 113 of the record where I'd like to state exactly what was said. Secondly, we contend that the warrant having been issued and the testimony of this Mr. Collins on the stand to the effect that after he had placed this man under arrest he then proceeded to go and search his car and clearly, this is a violation of his rights under the Fourth Amendment. And it is unlawful search and seizure, so the evidence that they have secured against this defendant is illegal and unlawful. That in such a motion for a judgment of acquittal, implicit in which is the fact that there is not sufficient competent evidence to go to the jury, when does this timely objection of the Mississippi law which is stated by the Court below in its opinion on page 243. It has been a long established procedural rule in the State that parties prejudiced by the introduction of inadmissible evidence are required to object to its admissibility at the time it is offered so that the trial judge may determine its admissibility before it is submitted to the jury. The purpose of this rule is in essence the same as the Federal Rule. It connotes an orderly trial, but the purposes stated by the Court below is so that it will go -- it will not go to the jury before the question is determined. This was raised before the case was submitted to the jury. Even though it was raised in the form as a directed verdict and I think it clearly objects to the type of evidence used.
Hugo L. Black: [Inaudible]
Barbara A. Morris: Yes sir. I don't have a reference handy, but I can represent to the Court that it has been renewed and preserved all the way up.
Hugo L. Black: Why would asking for a directed verdict [Inaudible]
Barbara A. Morris: It's not that --
Hugo L. Black: Is it the argument that without it there was no evidence at all to convict?
Barbara A. Morris: Without this there was not sufficient evidence to convict, yes.
Tom C. Clark: And that was it.
Barbara A. Morris: There was identification but we have the opinion of the Court below itself that there wasn't sufficient evidence to convict without this evidence.
William J. Brennan, Jr.: But that's in the first opinion?
Barbara A. Morris: Yes.
William J. Brennan, Jr.: Second opinion they said it was --
Barbara A. Morris: No, they did not say it was. They merely did not include it in their opinion. As soon as they got to the long standing procedural rule they then went directly to waiver and I would --
William J. Brennan, Jr.: Tell me on the motion for direction was an argument specifically addressed to the incompetency of [Inaudible] record to the evidence?
Barbara A. Morris: In petitioner's --
William J. Brennan, Jr.: On the argument, on the motion for direction.
Barbara A. Morris: In arguments for motion of -- no, direction as such as I have read it to you, as it appears here. I might add that it was overruled immediately and when it was sought to be restated at the end of the trial it was overruled before it could have been stated.
William J. Brennan, Jr.: You mean the motion was made and denied not at the end of it.
Barbara A. Morris: Immediately, yes it was. And there was no consideration of the Court or no notice of Court as to where and the record clearly indicated that it was never in the Court's mind as far as that was concerned.
William J. Brennan, Jr.: But the argument was not offered in support of the motion?
Barbara A. Morris: There was argument in support of it and when it reached the point where they said we move for a directed verdict, the next colloquy is motion overruled, bring the jury back.
William J. Brennan, Jr.: Well, then the motion for direction there was no argument offered?
Barbara A. Morris: No. There was no argument offered and what I'm trying to point out is at the end of the trial when it was sought to go into again, it was not permitted to be go into again because counsel got as far as I would like to move and the Court said motion overruled.
Tom C. Clark: [Inaudible]
Barbara A. Morris: This is my argument that implicit in this part where I just read to the Court which is on page 113 of the record, is the unlawfulness and the inadmissibility of the evidence. It was not argued if I understand Mr. Justice Brennan's question correctly, there was no argument, in addition to that which appears on 113, but the point was raised and was argued in that portion of the motion for directed verdict. It's about the middle of the page.
Tom C. Clark: Its all depends on [Inaudible] is that right?
Barbara A. Morris: This particular portion of it appears on 113. It starts with word Second.
Tom C. Clark: Yes, there's no other argument in here about on this motion to --
Barbara A. Morris: On this specific motion? Except as I said it was sought again to be repeated at the end of the trial.
William J. Brennan, Jr.: Well just about just estimates. Now, looking at 113, Mr. Carter does say and then proceeded to go and searched the car and clearly this is a violation of his rights under the Fourth Amendment and it is an unlawful search and seizure so the evidence they have secured against this defendant is illegal and unlawful. But the point was expressly made to Court --
Barbara A. Morris: Yes, it was.
William J. Brennan, Jr.: That is what I'm trying to get at.
Barbara A. Morris: Now to return to the Mississippi point which I would like to clarify. It is our --
Speaker: [Inaudible]
Barbara A. Morris: I think initially a directed verdict, but a motion to disregard would have taken care of that point alone, because our contention that without that evidence, the remainder of the evidence was sufficient. So, we would have been looking for a directed verdict, but it took the place of a motion to strike. This was testimonial evidence. This was not a case where somebody brings in Exhibit A and says, I offer this material evidence in and do you object to it? This is something that can be only elicited during the course of testimony and until the police chief actually got to the point where he talked about something that he discovered in the car which was somewhat along in his description of how the thing occurred there was no time to object and there was no notice on the part of counsel as to what was coming.
Tom C. Clark: What was the testimony of it? I thought he testifies to that. He testified that he's in the car, he testified that he recognized the defendants, seen the parties, he admitted to that. Is that true?
Barbara A. Morris: He testified as to exactly how it was done, but the point I'm trying to make is the point for an objection in and as I colloquy developed could not be pinpointed until he got to the point where he had discovered something. If he just got in and out of the car, we don't have any illegal search and seizure because to our knowledge we don't have any evidence. For all we knew at that point he got in and out of the car. I'm talking --
Hugo L. Black: Well, that's not my point. You said a moment ago -- now you said it was not sufficient evidence on which conviction could have been had without adding the chewing gum and wrap around to the fact that the neither you were [Inaudible]. I was just wondering, which page is find the testimonies, the reason why I have read this reference that reads the plaintiff [Inaudible] and picked up and get him a ride and it was [Inaudible] identified this party as defendant was being remanded from the act, is that lead sufficient?
Barbara A. Morris: Apart from the facts which lead to that and pertaining to that directly is our contention that it would not, because under Mississippi laws, as was pointed out in their first opinion which I realized was withdrawn and I shall deal with it in a minute. The Court considered that testimony insufficient because it was not collaborated. Now, the trial court apparently was the same opinion, but it -- because it charged the jury in accordance with the laws of Mississippi to the same effect.
Hugo L. Black: He also had the number of car, did they get it? He testified to all of that?
Barbara A. Morris: He testified to all of that, that of course would have to be compared with his original statement which would be the tape recorded statement taken by the County Prosecutor Pearson and on a comparative basis to realize from the record how some very general details began to be explicit testimony, which doesn't detract from the fact that that testimony is on the record.
Hugo L. Black: The other thing that appeared me that, that was corroboration, it was ceded that it was determined in records that it was found [Inaudible] and the back [Inaudible] corroboration of course. Corroboration if this was a car [Inaudible] and also that car was owned by the defendant.
Barbara A. Morris: Corroborate -- the case was based on identity as the Court below observed. The Court below also observed that up until then his testimony was fairly general and it was only this evidence which could support his statement which apparently did not consider insufficient and which we urge is insufficient and as I say the Court below in its instructions charged that without this corroborating testimony it wouldn't be insufficient. So these represent the Law of Mississippi apart from anything else.
Byron R. White: How about my point that the Supreme Court could not come to us saying that this matter was in error was secured by the introduction of other testimony at the same time.
Barbara A. Morris: My time is up. I'll try to deal with it briefly by saying that the cases in support of it. Mississippi has never -- has not held this unless there has been an explicit agreement of counsel or unless they introduce into evidence later objected to has been initially introduced by the defendant which was not the case here.
Speaker: [Inaudible]
Earl Warren: Miss Morris, we've taken most of your time asking questions, you may have an additional five minutes for your argument.
Barbara A. Morris: Now or [Inaudible]
Earl Warren: You can make it, if you have time.
Barbara A. Morris: [Inaudible]
G. Garland Lyell, Jr.: Mr. Chief Justice, may it please the Court. First on the subject to the affidavit, you will find the statement in the record and it's repeated in the opinion of the State Supreme Court and I make note of it on page 9, I believe it is 9, at the top of the page there a very short brief to the effect that the defendant's attorney admitted that an amended affidavit was properly substituted for the original. Now, that having been done, naturally there was no question raised along the route anywhere about the whereabouts of the original affidavit. I'm going to proceed here from if it just please the Court. After conviction as appeal in a trial de novo and these books certified to the county or the Circuit Court as the case maybe, all the papers that it has in the thing and in this case, they only certified up the amended affidavit the one upon which it was tried and very logically so and understandably so. And when they started looking for the original affidavit nobody could find it. But he was tried on the amended affidavit which was furnished to counsel which was taken by them and which they agreed had been substituted for the original. So that amended affidavit even if there were no other or even if it were faulty give it to full jurisdiction. Admittedly, there was an unlawful search of this petitioner's car by the chief police of Clarksdale, Mississippi, after the petitioner had been put in jail and the complaining witness had related his story in order to nail down the evidence so to speak. The Chief Police went to the petitioner's home. His wife came to the door and he asked her could he look in his car. The car was locked and she went in and got the key, gave him the key and she and her mother and father and her daughter, I think about nine years old came out there and they watched as the chief police unlocked the car and looked in and corroborated to him operable condition of the cigarette lighter the complaining witness had told about. He had also stored about two ash trays up there, one on the driver's side and one on the passenger's side, and the one on passenger's side had a lot of red chewing gum wrappers. Well sure enough the chief reaches over and it had bunch of empty chewing gum wrappers and he says what is this? And there his little daughter speaks up and says, oh, I put those at Wednesday, I believe she said. It is strongly corroborated of the mere fact that the boy was in the car with the petitioner. It's not essential to his conviction I believe that Mr. Justice Clark mentioned that the testimony of the boy himself being sufficient. But, of course, this corroborate help.
Hugo L. Black: What's your rule Mississippi rule on that direct corroboration?
G. Garland Lyell, Jr.: It's not necessary Mr. Justice.
Hugo L. Black: Not necessary at all?
G. Garland Lyell, Jr.: No sir, not in the case of this kind.
William J. Brennan, Jr.: [Inaudible]
G. Garland Lyell, Jr.: I don't know if that's reflected.
William J. Brennan, Jr.: Well, I'm just looking at page 225, what you said I gathered it's yours. How it appears from the record that the trial court did grab an instruction that the defended could not to trial guilty on the unsupported and uncorroborated testimony of the complaining witnesses --
G. Garland Lyell, Jr.: I had completely forgotten that -- sir?
Hugo L. Black: What did judge [Inaudible] say about that [Inaudible]
G. Garland Lyell, Jr.: Judge hadn't looked it, along with that question in mind because it wasn't necessarily involved [Inaudible] except indirectly, I don't recall that they said anything about it in the opinion.
Arthur J. Goldberg: [Inaudible]
G. Garland Lyell, Jr.: That's right. So, it's not necessary -- the corroboration was not necessary.
Hugo L. Black: Yeah, neither rule for me --
G. Garland Lyell, Jr.: The Supreme Court just observed that the trail court made a concession to the appellant to which he was not entitled, I had forgotten that. Any lawyer that has had any trial experience knows very well that when your opposition is about to introduce something prejudicial and inadmissible in conflict for any reason, that at some way in the proceedings either in some states or in Federal Court by a free trial motion to suppress or by an objection at the time the testimony is offered, that to preserve the point on appeal, one of those those steps has to be taken. No objection was made. I apologize to the Court for something I felt I had to do in this case. I've made an exhibit to the brief an affidavit to the District Attorney who prosecuted this case. As to what happened in the courtroom, and I feel that while affidavits have no part in a brief before this Court. I feel that I'm justified in this -- the light of this particular case and for the additional reason that I have three times given counsel for this petitioner an opportunity to claim ignorance of the fact that they didn't have to make some timely [Inaudible] objection. I believe, I've made a part of this record the brief that I filed in the Mississippi Supreme Court on subjection of error. The Mississippi Supreme Court reversed his conviction because of the non [Inaudible] attorneys, who were down there defending him. At the same time, completely -- well, in fact that he had a resident attorney with vast trial and appellate experience. He also had that Robert L. Carter, who is well known to this Court, John Sandifer of New York, and the Supreme Court excused their failure to object because they were non-residents and not familiar with the technique of criminal trials in Mississippi. Well, the obvious effect on that -- of that in future cases is momentous. It wouldn't paid the defendant in Mississippi, who wouldn't pay and hire a Mississippi lawyer import one that didn't know what he was doing and you get an automatic reversible. So, I finally suggested there furnished all nine members of the Court with a copy of it and they unanimously sustained it and reinstated the rule that you got to make the timely [Inaudible] objection and furthermore in this case, the defendant had put on similar testimony that the principle of estoppel work. You will note in that affidavit and the -- to say you justified it to herein situation. In that suggestion wherever that filed concluded by offering to withdraw it or confess it to the Mississippi Court of Right. If either one of those lawyers, not all of them, but either one of them would file a simple affidavit that he didn't know that if sometime in the proceedings either by free trial motion or by objection one offered, I would confess that the Court is right.
Earl Warren: Mr. Lyell, while you were justifying that portion of your brief, I would like to ask you what justification do you have for the very last sentence in your brief? Which in first --
G. Garland Lyell, Jr.: Mr. Chief Justice, I have a feeling of apology but have in the brief filed by the opposition and in the argument made this is indictment of the State of Mississippi.
Earl Warren: Do you think there is --
G. Garland Lyell, Jr.: Charges -- this is another instance, in other words, this is a trumped up case. I don't know this petitioner personally, I know by reputation.
Earl Warren: Do you mean --
G. Garland Lyell, Jr.: That statement was prompted by some information that I received recently, Mr. Chief Justice.
Earl Warren: Yes. And you think that --
G. Garland Lyell, Jr.: The trail made -- made through that I had the other -- that he didn't do things like this.
Earl Warren: Well, you think that the fact that he may have stepped over legal bounds in presenting his case justifies the State of Mississippi in bringing the matter to the attention of this Court for the purpose of poisoning the mind of this Court then -- and the public against this man when there is nothing in the record, nothing in the record to support it. There is no issue of any -- of that kind in the record. Even that --
G. Garland Lyell, Jr.: Mr. Chief Justice, it occurred to me if that's your reaction I'm most humbly apologize because I didn't mean such a thing except to try to answer the indictment that this pleadings they have filed against the State of Mississippi, that this was a framed case Your Honor.
Earl Warren: Did that have anything do to with what you suggest here about this --
G. Garland Lyell, Jr.: Yes sir. [Inaudible] along that line would tend to my mind the negative idea that this was a kind frame up.
Earl Warren: You want us to believe that these acts are true in order to help your case?
G. Garland Lyell, Jr.: I was merely trying to negate the charges that the other side had made Your Honor.
Tom C. Clark: [Inaudible]
G. Garland Lyell, Jr.: I'm not certain Mr. Justice Clark.
Byron R. White: But wasn't there an issue [Inaudible]
G. Garland Lyell, Jr.: I think he had some character witnesses, Mr. Justice White, I believe.
Byron R. White: Along with the testimony that [Inaudible] was there not?
G. Garland Lyell, Jr.: As I recall, there were.
Byron R. White: They had the state put on new evidence at that time.
G. Garland Lyell, Jr.: Oh, then and rather previous, actually this time you know, but silent on that, but as I recall he did have some routine character witnesses. And I believe his wife was examined along that with investigators --
Earl Warren: [Inaudible] he had half a dozen witnesses. Doesn't he need to testify to his good character --
G. Garland Lyell, Jr.: Yes, sir.
Earl Warren: If there was anything against his character it couldn't -- or reputation couldn't you then thought at the end if you had wanted to do it?
G. Garland Lyell, Jr.: Of course, I have nothing to do with the trial there Your Honor. I certainly could have.
Earl Warren: Now what I'm getting at is the vice that you use to poison this Court in this case by making it appear that this man had -- was guilty of prior acts of perversion when there is absolutely nothing in this record to show that such is the case and you know that there is nothing in the case and you had an opportunity, if there had been any such acts in his -- on his part to establish it at least in accordance with his reputation.
G. Garland Lyell, Jr.: Mr. Chief Justice, I don't believe I or anybody else did poison the minds of this Honorable Court, but there have been many efforts to do so and I actually feel justified in that innuendo as Mr. Justice Stewart referred to earlier, when by this there are much greater innuendos and outright charges of fraud on the part of State of Mississippi and trumping up a case against this man because of his civil rights activities.
Earl Warren: In other words, if the State of Mississippi -- if the defendant practices a fraud on the Court, do you feel justified in perpetrating a bigger one?
G. Garland Lyell, Jr.: No, sir, but I feel that anybody is entitled to try to answer a charge and in effect to try relive, to some extent relieve the mind of the Court.
Earl Warren: Does this answer anything that they have alleged?
G. Garland Lyell, Jr.: About my word, I think its not it's a -- if that's the Court reaction to it, I appear. I humbly apologize and now ask myself that it would be stricken.
Earl Warren: Very well.
G. Garland Lyell, Jr.: For a second, I don't want to be in the Court to [Inaudible] I wouldn't try to poison the mind of this Court because it can't be done.
Byron R. White: I don't think you --
G. Garland Lyell, Jr.: No, sir.
Hugo L. Black: May I ask you [Inaudible] about the rule with reference to the corroboration. You said that it's the rule that somewhere during making the objection, somewhere during the trial before the case goes to the jury, particular objection must be made to evidence.
G. Garland Lyell, Jr.: Yes, sir.
Hugo L. Black: That is the rule.
G. Garland Lyell, Jr.: That's the rule. And it's firmly entrenched --
Hugo L. Black: Is that still in effect?
G. Garland Lyell, Jr.: Yes, sir. And it's re-announced in the Court's opinion, substituted opinion in this very case.
Hugo L. Black: I do not understand, the reason I ask is that it seems to me that it was raised at the close of the evidence by his motion for a directed verdict.
G. Garland Lyell, Jr.: That's not timely. It's got to be raised when the evidence was offered and I say it's a firmly entrenched Your Honor. We do have a case and it was primarily on that case that Justice Rogers of The Mississippi Supreme Court wrote the first opinion reversing his conviction. It's Brooks versus State in which case, the man was charged with serious felony and even though he had a lawyer, the lawyer sat there like one, your predecessors said as a funny dummy and let the District Attorney just run [Inaudible] over him and violated his constitutional rights in several respects without an objection. Well, the Mississippi Supreme Court in a case like this said that was so fundamental and such an unusual case, and in like so many other cases it was just a mockery of justice and there's no trial integrity as such that the Supreme Court would reverse without any objection, had of them been made.
Hugo L. Black: Does that mean that a discretion in the Court where it can waive if it sees fit under the particular --
G. Garland Lyell, Jr.: It did so in that case I'm talking about where it was just in several respects the defendant's rights were just completely transferred.
Hugo L. Black: It seems that it's not an absolutely written, unbreakable, irrevocable rule.
G. Garland Lyell, Jr.: That's right Your Honor.
Hugo L. Black: And that the Court can waive it, if the circumstances in its judgment justify it.
G. Garland Lyell, Jr.: That's correct. But --
Hugo L. Black: It would seem to me that in a constitutional matter at this time that this was -- this might come under special circumstances.
G. Garland Lyell, Jr.: Well, Your Honor, here the special circumstances of this case and it's undeniable and I say I've given counsel an opportunity three times to deny it, if something that doesn't appear in the record. That the failure to object in this case was a conscious and willful failure to do so and a matter of strategy.
Hugo L. Black: Did you say that does not appear in the record?
G. Garland Lyell, Jr.: Of course, it wouldn't appear in the record. But I learned that that's what happened, that actually at the trial, one of counsel's [Inaudible] arose to object, the District Attorney was expecting an objection. The other counsel Robert L. Carter literally pulled him down by his coat tail and they let it go in, and then they tried to disprove it.
Hugo L. Black: Do you think the Court should be bound to accept as a rule, a purpose of its position of this Court of a constitutional question. The fact that the state court that because of a discretionary rule that if it should reply or not, that this Court is necessarily bound to accept that exercise of discretion?
G. Garland Lyell, Jr.: I sincerely hope so in the case of this kind where it was obviously a conscious waiver.
Hugo L. Black: Well, I'm not talking about how you are -- the claim is that we should accept this as an adequate state ground, but the rule is not an irrevocable rule, not intended to be, somebody has to weigh the circumstances. Do you think that we should accept that weighing of the circumstances without reviewing the file themselves?
G. Garland Lyell, Jr.: No, sir. I think you should try to review everything that come before you, but --
Hugo L. Black: You are arguing --
G. Garland Lyell, Jr.: But where you find that there was a conscious waiver for the right --
Hugo L. Black: Your argument is that we would find -- we should find from the record itself that they was a conscious waiver.
G. Garland Lyell, Jr.: Well, you can't find it from the record Your Honor, where there is no objection made into the record.
Hugo L. Black: Are you --
G. Garland Lyell, Jr.: There's nothing to find from.
Hugo L. Black: You wouldn't want us to go beyond the record to find it, would you?
G. Garland Lyell, Jr.: I would say this, if no objection is noted in the record, how would you ever know?
Hugo L. Black: But there is an objection. It was made at the time before the case submitted and on the rules of the state, under the state law that allowed the Court to consider it then if it so -- if it did so, that's striking?
G. Garland Lyell, Jr.: That's correct sir.
Hugo L. Black: But it saw fit not to do so.
G. Garland Lyell, Jr.: Well, if it saw fit not to do so after the evidence were delivered and let in, they adopted that trial strategy backed by it and it's too late.
Hugo L. Black: Have you looked up our cases on that point as to what we --
G. Garland Lyell, Jr.: Yes, sir.
Hugo L. Black: That's just a state ground where it is the discretionary with the State Court?
G. Garland Lyell, Jr.: [Inaudible]
Hugo L. Black: Appellate Court?
G. Garland Lyell, Jr.: That -- the position of this very Court and of the Ninth Circuit and I believe one other very thing. And as recently, I didn't cite that case in the brief, but as recently as in Escobedo versus Illinois, this very thing was mentioned in that.
Hugo L. Black: Escobedo --
G. Garland Lyell, Jr.: A conscious waiver by a counsel of a -- the right to raise a constitutional question.
Hugo L. Black: I understand a conscious waiver by counsel, but I have a weak [Inaudible] because that's weighing the circumstances. Have you looked up our cases as to whether we are bound to accept it as adequate ground. The decision of Court from the facts, the application of rules when the State Supreme Court can waive that rule in cases it sees to fit waive it.
G. Garland Lyell, Jr.: No, sir. I haven't.
Hugo L. Black: You haven't?
G. Garland Lyell, Jr.: No, sir.
Arthur J. Goldberg: [Inaudible]
G. Garland Lyell, Jr.: Thought I didn't think though.
Tom C. Clark: Turning back [Inaudible]
G. Garland Lyell, Jr.: Yes, sir.
Tom C. Clark: Going back to Justice Black's question, the Court didn't in the second opinion say that they would have stopped a [Inaudible] and they have a theory to stop.
G. Garland Lyell, Jr.: In addition to the failure to object.
Tom C. Clark: On the grounds --
G. Garland Lyell, Jr.: When the testimony was out -- we have and that I think it's pretty well by putting a general rule around the country. And --
Tom C. Clark: The idea --
G. Garland Lyell, Jr.: It should be the rule of the Federal Court that where one side introduces it as evidence either in a civil or criminal case which is incompetent and inadmissible for some reason, but no objections made and then the other side, when they put on their case going to the same matter as were done in this case, this inadmissible evidence was a testimony of the Chief of Police as to what he found in the car, the inoperable cigarette lighter and the chewing gum wrappers. I believe petitioner's wife on direct examination by the defense was also asked about what was found in the car? They said, [Inaudible] and they put a garage mechanic on to testify with respect to petitioner bringing the lighter down to his place to have it fixed which indicated to me that this was definite strategy that they knew what the stated -- the cigarette lighter pretty much, and then later to disprove it by showing the petitioner had taken it down and had it fixed.
Tom C. Clark: This was all before the motion?
G. Garland Lyell, Jr.: Yes, sir. But that backfired on because on cross-examination it was developed, he came down and had it fixed the day after this instance occurred [Inaudible]. It was the day after.
Tom C. Clark: That answer in your basis on rule of estoppel in your state?
G. Garland Lyell, Jr.: Not this type of estoppel, not that I know of Your Honor.
Tom C. Clark: These cases that are cited by the Court on page 245 have not been watered down in any way?
G. Garland Lyell, Jr.: No sir, no sir. They have not.
William J. Brennan, Jr.: Well, Mr. Lyell, on that same subject, What -- 244 and 245 the Supreme Court said about that, this -- that he, that is the defendant, also introduced the same evidence, that this kind of a -- by his own witnesses including photographs of the interior of the car, we are therefore of the further opinion, the admission of such evidence unlawfully obtained of error was secured by the introduction of the same testimony by the defendant and he is estopped to complain that such evidence was erroneously admitted on trial for consideration of the jury. But I gather that this not be so, that the record shows that the record -- that the evidence to be introduced which the Supreme Court says is the same evidence was introduced on his defense.
G. Garland Lyell, Jr.: Right. That's correct.
William J. Brennan, Jr.: And that was after he had made the motion for direction which included the objection expressly to the admission of the illegally obtained.
G. Garland Lyell, Jr.: I would have to check back in the record but I believe the first motion for directed verdict was made at the conclusion on the state's case.
William J. Brennan, Jr.: Yeah, that's what I mean.
G. Garland Lyell, Jr.: And that ground I don't believe was set out in the motion.
William J. Brennan, Jr.: Well it's -- but that's what I read.
Byron R. White: [Inaudible] he did make the -- he didn't object to the introduction. But he said the evidence --
Potter Stewart: Page 112.
G. Garland Lyell, Jr.: Page 113.
Potter Stewart: 113.
Hugo L. Black: 113.
Byron R. White: Page 113.
Hugo L. Black: That was the ground of the motion.
William J. Brennan, Jr.: This is at the close of the state's case and before he offered any evidence and that's where among other grounds he urged, he then proceeded to go and search the car and clearly this is a violation of his rights under the Fourth Amendment and it is an unlawful search and seizure, so the evidence that they have secured against this defendant is illegal and unlawful. Now, what the Supreme Court must be referring to is 244, 245, is that what's after that objection had been made, that it has introduced by the defendant, was it not?
G. Garland Lyell, Jr.: Mr. Justice Brennan, I think what they're trying to say is that regardless of where the motion might have been made, as long as it wasn't conceivably objected to when offered that you would still be estopped to complain if you went on and put same --
William J. Brennan, Jr.: Well, really what I'm getting at Mr. Lyell is this. I'm not suggesting that this is the ground upon which the petition will prevail, but if shouldn't, if we should conclude that, that was a timely motion and if it's not an adequate state ground relied upon and that he was entitled to have that evidence excluded at the close of the state's case, and I must to confess to myself, I'd have trouble seeing how that effect was cured by anything that the defendant did on his own case.
G. Garland Lyell, Jr.: Except there is a matter of strategy on a trial strategy.
Hugo L. Black: There's one other thing.
G. Garland Lyell, Jr.: Sir?
Hugo L. Black: I thought in my judgments along the way that Mississippi had a rule that it could always notice plain error that could cause an injury justified?
G. Garland Lyell, Jr.: It does, Your Honor and so does the Federal Court and one of the briefs -- and of the cases cited in this brief, I believe is a Ninth Circuit case, where it was sought in a very situation like this, inadmissible evidence to get to Ninth Circuit, I believe it was that they bid under the plain error rule and reversed.
Hugo L. Black: That is the rule in Mississippi?
G. Garland Lyell, Jr.: Yes, sir.
Earl Warren: Ms. Morris.
Barbara A. Morris: I like to devote myself to this. I think I'm going to have to limit these things raised. You had us to go first. I didn't have time to mention that on direct, but on page 237 that finding that there is a proper substitution in the -- of the affidavit with regard to the jurisdictional point, is not supported by the record and we would refer the Court, the testimony regarding that which is on 156 and 157 of the record, proper and we contend here that, that finding was not supported by the evidence. As a matter of fact, the record refutes that it was proper and the Court entered that word proper. Secondly counsel has urged that there was an agreement as to substitution of this amended affidavit. I think there were about eight or nine objections made to that amended affidavit. They are consistent throughout the record and appear on 53, 54, 56, 62, 63, 65, 66, 112, and 182 of the record. So, I think that substantially takes care of that. Mr. Justice Goldberg has clarified that point on the Law of Mississippi as regard to requiring cooperation.
William J. Brennan, Jr.: Is that the same Ms. Morris that neither of the Supreme Court opinion is there anything which disagrees with the trial judges' instruction that it required corroboration?
Barbara A. Morris: No, there is nothing that disagree, no [Inaudible] in one of them, there is something which agrees with it.
William J. Brennan, Jr.: In which one?
Barbara A. Morris: In the first opinion. It is not refuted in the second opinion, although we concede it is not included in the second opinion.
William J. Brennan, Jr.: Are the -- what the trial judge said is confirmed as the Law of Mississippi in the first Court opinion?
Barbara A. Morris: It is. They are consistent on their point.
Potter Stewart: If you are referring to page 210 of the record, the last full paragraphs, I don't read it the same way. They do say that this evidence is corroborating and important, and therefore they remand that they don't direct acquittal, they remand for a new trial and there's no indication at all that corroboration is a matter of law necessary in Mississippi. After we find the --
Barbara A. Morris: No I'm talking about the instruction to the Court which I can find for you on page 187 of the record.
Byron R. White: The trial court?
Barbara A. Morris: That's the trial court. And the point --
Byron R. White: [Inaudible]
Barbara A. Morris: The only agreement can be found in this language in the first opinion which Mr. Justice Stewart just remark on.
Byron R. White: Page 210.
Barbara A. Morris: Yes, sir.
Byron R. White: [Inaudible]
Potter Stewart: On page 210. And they're remanding a further trial, it seems somewhat inconsistent the rule you express otherwise, they might have directed a verdict of acquittal, but in any event, it's possible to read it, we can both read it [Inaudible]
Barbara A. Morris: Certainly, I want to point out with regard to our argument as to jurisdiction of the Court about which Mr. Justice Brennan acquired. Our argument is not limited to equal protection because our major argument has to do with the jurisdiction of the Court which is a due process argument case.
Speaker: [Inaudible]
Barbara A. Morris: And then finally, there is set for what I think a detail on our brief the fact that under these circumstances where fundamental rights are involved. There is also the under the line of Bailey decisions that even insofar as back Williams versus Georgia, the right of this Court to evaluate the case and to determine whether these -- whether in the light of these facts, the rule applied by the state was in fact consistent with the constitutional requirements.